UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6810



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY JENKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-96-358)


Submitted:   December 17, 1998            Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Jenkins, Appellant Pro Se. Scarlett Anne Wilson, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Jenkins appeals the district court’s order denying his

motion filed after sentencing seeking to withdraw his guilty plea.

We have reviewed the record and the district court’s opinion and

find no reversible error. Federal Rule of Criminal Procedure 32(e)

plainly states that after a defendant has been sentenced “his plea

may be set aside only on direct appeal or by motion under 28 U.S.C.

§ 2255.”   We therefore deny the government’s motion to dismiss and

affirm on the reasoning of the district court.    United States v.

Jenkins, No. CR-96-358 (D.S.C. May 18, 1998).     We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2